DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1” has been used to designate both “lens mounting plate” in figure 1 and “lens body” in figure 2.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of “certain sets of reflective lines set on the outer surface of the lens body” as claimed in claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 to 6 are objected to because of the following informalities:  In claims 1 to 6, the language “characterized in that” does not conform to the U.S. standard practice.  It is suggested that this language should be changed to --wherein--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1 to 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In claims 1 to 6, the frame of references or the directional orientation such as “upper”, “lower” and “bottom” surface is confusing.  Clarification or identifying these “upper”, “lower” and “bottom” surface in the drawings is necessary.  In view of drawing figure 2, it is not clear how the lens stands 3 installed near four corners of the upper outer surface of the lens mounting plate 1, and lamp mounting slot 5 and reflective aperture 6 are installed in the central position of the upper outer surface of the lens mounting plate 1 while the luminous slot 4 is installed in the central position of the lower outer surface of the lens body 2?  It would appear that the upper outer surface and the lower outer surface is reverse.
In claim 3, it is not clear what is meant by “certain sets of reflective lines are set on the outer surface of said lens body”? The certain sets of reflective lines that set on the outer surface of the lens body cannot be found in the drawings.  Explanation and clarification of these reflective lines set on the outer surface of the lens body in the drawing is necessary.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 and 3 to 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (20140301085) in view of Mochida (20200348566) and Wang et al. (20140126222).
These claims are rejected as can best be understood in view of the 35 U.S.C. 112, first and second paragraphs above.
Hwang et al. disclose a wide angle backlight lens comprising lens mounting plate (figure 1a, 1b, the plate where reference numeral 370 is pointing) and lens body (300a), with the outer surface of lens body fixedly connected with the central position of the outer surface of the lens mounting plate (figure 2a), wherein two sets of lens stands (380) are installed near two corners of the outer surface of the lens mounting plate, each set of the lens stands consists of two assembling stands (390), luminous slot (350a) is installed in the central position of the outer surface of the lens body, and lamp mounting slot (320) is installed in the central position of the outer surface of the lens mounting plate.  However, Hwang et al. do not disclose four sets of lens stands installed near four corners of the lens mounting plate, and reflective aperture installed in the central position of the outer surface of the lens mounting plate and outside lamp mounting slot.
Wang teaches four lens stands (190) installed near four corners of the outer surface of the lens mounting plate (figure 11) and any number of stands may be used as needed in accordance to design requirement (paragraph 0050, line 10, paragraph 0049, lines 8 to 9, paragraph 0051, lines 5 to 7).
Mochida teaches that reflective aperture (paragraph 0007, line 8, figure 3C, the surfaces 32, 34 defining the reflective aperture; 330, figures 8, 12A, 1B) is installed in the central position of the outer surface of the lens mounting plate and is installed outside lamp mounting slot (22) for reflecting light toward the lateral direction of the lens body to widen the angle of light (figures 4A, 4B, 5, 8, 11A, 11B, paragraph 0008, lines 13 to 14).   Wherein the reflective aperture (figures 8, 12A, 12B) is a wavy aperture featuring an aspheric free-form surface, certain 
It would have been obvious to one skilled in the art to install near other two corners of the outer surface of the lens mounting plate of Hwang et al. with additional two set of lens stands, as taught by Wang, to securely connect the lens mounting plate to the printed circuit board in accordance to design requirement.
It would have been obvious to one skilled in the art to install in the central position of the outer surface of the lens mounting plate and outside of the lamp mounting slot of Hwang et al. with a reflective aperture, as taught by Mochida, for reflecting light toward the lateral direction of the lens body to widen the light angle.  
With regards to claims 4 and 6, Hwang et al. as modified by Wang and Mochida discloses the invention substantially as claimed including the lens body which is cylinder shaped (figure 1b) with the exception of disclosing that the lens mounting plate is cuboid shaped and the eight assembling stands constitute two mutually-perpendicular cuboids of the same length and width, the cuboids formed by the assembling stands (3) having a length of 12.5 mm and the cuboids formed by the assembling stands (3) having a width of 9 mm.
 Note that it would have been obvious to one skilled in the art to have the shape of the lens mounting plate of Hwang et al. cuboid shaped since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that one skilled in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Hwang et al.  It would have also been obvious to one skilled in the art to constitute two mutually-perpendicular cuboids of the same length and width, the cuboids formed by the assembling stands having a length of 12.5 mm and the cuboids formed by the assembling stands having a width of 9 mm since it has been held by the courts that where the only difference between the prior rat and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. in view of Mochida, as applied to claim 1 above, and further in view of Chinniah et al. (20060193137).
This claim is rejected as can best be understood in view of the 35 U.S.C. 112 rejection above.
Hwang et al. as modified by Mochida and Wang discloses the invention substantially as claimed including the lamp mounting slot is cylinder-shaped (figure 2a), and the inner surfaces of both luminous slot and lamp mounting slot are aspheric free-form surfaces (figures 2a, 3a-3d) with the exception of disclosing that the luminous slot is frustum cone-shaped.
Chinniah et al. teach that the luminous slot is frustum cone-shaped (figures 2, 3, the frustum cone shaped where reference numeral 42, 44 are pointing) such that not only light can be reflected and refracted to outside of the lens body but also to form a virtual imaging of the light source to improve efficiency and illumination (paragraph 0019, lines 10 to 12).
It would have been obvious to one skilled in the art to provide the luminous slot of Hwang et al. with frustum cone shaped, as taught by Chinniah et al., such that not only light can be reflected and refracted to outside of the lens body but also to form a virtual imaging of the light source to improve efficiency and illumination.
Claims 1 and 3 to 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (20150055347) in view of Hwang et al. and Mochida. 
These claims are rejected as can best be understood in view of the 35 U.S.C. 112, first and second paragraphs above.
Kim et al. discloses a wide angle backlight lens comprising lens mounting plate (figure 2B, the plate where reference numeral 370 is pointing) and lens body (300a), with the outer surface of lens body fixedly connected with the central position of the outer surface of the lens mounting plate (figure 2A), wherein four sets of lens stands (390) are installed near four corners of the outer surface of the lens mounting plate, luminous slot (350a) is installed in the central position of the outer surface of the lens body, and lamp mounting slot (320) is installed in the central position of the outer surface of the lens mounting plate.  However, Kim et al. do not disclose that each set of the lens stands consists of two assembling stands, and reflective aperture 
Hwang et al. teach that each set of the lens stands consists of two assembling stands (390).
Mochida teaches that reflective aperture (paragraph 0007, line 8, figure 3C, the surfaces 32, 34 defining the reflective aperture; 330, figures 8, 12A, 1B) is installed in the central position of the outer surface of the lens mounting plate and is installed outside lamp mounting slot (22) for reflecting light toward the lateral direction of the lens body to widen the angle of light (figures 4A, 4B, 5, 8, 11A, 11B, paragraph 0008, lines 13 to 14).   Wherein the reflective aperture (figures 8, 12A, 12B) is a wavy aperture featuring an aspheric free-form surface, certain sets of reflective lines are set on the outer surface of the lens body (figures 8, 12A, 12B) as claimed in claim 3.  Wherein the center of the reflective aperture is aligned with the center of lamp mounting slot (figures 3A, 3C), lens body and luminous slot on the same axis (CA. figure 3C) as claimed in claim 5.
It would have been obvious to one skilled in the art to consist each of the lens stands of the outer surface of the lens mounting plate of Kim et al. with two assembling stands, as taught by Hwang et al., to securely connect the lens mounting plate to the printed circuit board in accordance to design requirement.
It would have been obvious to one skilled in the art to install in the central position of the outer surface of the lens mounting plate and outside of the lamp mounting slot of Kim et al. with a reflective aperture, as taught by Mochida, for reflecting light toward the lateral direction of the lens body to widen the light angle.  
With regards to claims 4 and 6, Kim et al. as modified by Hwang et al. and Mochida disclose the invention substantially as claimed including the lens body which is cylinder shaped (figure 1b) with the exception of disclosing that the lens mounting plate is cuboid shaped and the eight assembling stands constitute two mutually-perpendicular cuboids of the same length and width, the cuboids formed by the assembling stands (3) having a length of 12.5 mm and the cuboids formed by the assembling stands (3) having a width of 9 mm.
 Note that it would have been obvious to one skilled in the art to have the shape of the lens mounting plate of Kim et al. cuboid shaped since it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Kim et al.  It would have also been obvious to one skilled in the art to constitute two mutually-perpendicular cuboids of the same length and width, the cuboids formed by the assembling stands having a length of 12.5 mm and the cuboids formed by the assembling stands having a width of 9 mm since it has been held by the courts that where the only difference between the prior rat and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Hwang et al. and Mochida, as applied to claim 1 above, and further in view of Chinniah et al. 
This claim is rejected as can best be understood in view of the 35 U.S.C. 112 rejection above.
Kim et al. as modified by Hwang et al. and Mochida disclose the invention substantially as claimed including the lamp mounting slot is cylinder-shaped (figure 2a), and the inner surfaces of both luminous slot and lamp mounting slot are aspheric free-form surfaces (figures 2a, 3a-3d) with the exception of disclosing that the luminous slot is frustum cone-shaped.
Chinniah et al. teach that the luminous slot is frustum cone-shaped (figures 2, 3, the frustum cone shaped where reference numeral 42, 44 are pointing) such that not only light can be reflected and refracted to outside of the lens body but also to form a virtual imaging of the light source to improve efficiency and illumination (paragraph 0019, lines 10 to 12).
It would have been obvious to one skilled in the art to provide the luminous slot of Kim et al. with frustum cone shaped, as taught by Chinniah et al., such that not only light can be reflected and refracted to outside of the lens body but also to form a virtual imaging of the light source to improve efficiency and illumination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Y Quach Lee whose telephone number is 571-272-2373.  The examiner can normally be reached on Monday to Thursday from 8:00 am to 2:00 pm.
Mr. James Lee, can be reached on 571-272-7044.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y M. Lee/
Primary Examiner, Art Unit 2875